  Case 3:21-cv-00247-NJR Document 7 Filed 05/18/21 Page 1 of 5 Page ID #62




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DEREK CUNNINGHAM,                               )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 21-cv-247-NJR
                                                 )
                                                 )
 DEBBIE ISSACS and R. McBRIDE,                   )
                                                 )
               Defendants.                       )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Derek Cunningham, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Big Muddy River Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In his Complaint (Doc. 1),

Cunningham alleges Defendants were deliberately indifferent to his dental needs in violation of

the Eighth Amendment.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).




                                                1
    Case 3:21-cv-00247-NJR Document 7 Filed 05/18/21 Page 2 of 5 Page ID #63




                                                The Complaint

        Cunningham makes the following allegations in the Complaint (Doc. 1): On September 9,

2020, Cunningham wrote an emergency grievance about his bad teeth (Id. at p. 11). Issacs

reviewed the grievance and looked at his medical records—as opposed to his dental records—

which would have shown that he had teeth that needed to be removed. After writing his grievance,

he received pain medication from McBride but it did not help his pain (Id. at pp. 11 and 13). He

had over fifteen teeth removed since July 2, 2019, and McBride knew the pain he was in, but only

provided him with pain medication that would last for seven days (Id. at pp. 13-14). Neither

McBride not Issacs would send him out for dental care (Id. at p. 14). Issacs and McBride also

denied Cunningham’s request for a dental soft diet (Id. at p. 12). The food served at the prison was

too hard for Cunningham and would cut his mouth.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to designate a

single count in this pro se action:

        Count 1:          Eighth Amendment deliberate indifference claim against
                          Debbie Issacs and R. McBride for improperly treating his teeth
                          and failing to provide him with a special diet for his teeth.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         2
    Case 3:21-cv-00247-NJR Document 7 Filed 05/18/21 Page 3 of 5 Page ID #64




        At this stage, the Court finds that Cunningham states a viable deliberate indifference claim

against Issacs and McBride in Count 1 for their alleged failure to provide him with proper care,

pain medication, and diet to address his bad teeth. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th

Cir. 2012) (delay in treatment). But to the extent that Cunningham alleges that Issacs improperly

responded to his grievance, he fails to state a claim. The simple denial or mishandling of a

grievance does not amount to a constitutional violation. Owens v. Hinsley, 635 F.3d 950, 953 (7th

Cir. 2011) (“[T]he alleged mishandling of [a prisoner’s] grievance by persons who otherwise did

not cause or participate in the underlying conduct states no claim.”); George v. Smith, 507 F.3d

605, 609-10 (7th Cir. 2007). Thus, that claim is DISMISSED without prejudice.

                                           Pending Motions

        As to Cunningham’s motion for counsel (Doc. 3), he states that he has written three

attorneys. Given the early stage of the litigation, however, it is difficult to accurately evaluate the

need for the assistance of counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013)

(“[U]ntil the defendants respond to the complaint, the plaintiff’s need for assistance of counsel ...

cannot be gauged.”). 2 Further, counsel is not needed at this time because the defendants have not

yet been served and a discovery schedule has not been entered. Thus, Cunningham’s motion for

counsel (Doc. 3) is DENIED without prejudice. He may renew his request for the recruitment of

counsel at a later date.




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.
                                                    3
  Case 3:21-cv-00247-NJR Document 7 Filed 05/18/21 Page 4 of 5 Page ID #65




                                           Disposition

       For the reasons stated above, Count 1 shall proceed against Debbie Issacs and R. McBride.

The Clerk of Court shall prepare for Defendants Debbie Issacs and R. McBride: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to the defendants’ place of employment as identified by Cunningham. If

a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Cunningham, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Cunningham, and the judgment includes the payment of

costs under Section 1915, Cunningham will be required to pay the full amount of the costs,




                                                 4
  Case 3:21-cv-00247-NJR Document 7 Filed 05/18/21 Page 5 of 5 Page ID #66




regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Finally, Cunningham is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 5/18/2021

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  5
